cDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bybell et al. (US Pub.: 2012/0151185) in view of Hu et al. (US Pub.: 2019/0205136).

As per claim 1, Bybell teaches/suggests an apparatus comprising: processing circuitry to execute instructions (e.g. associated with execution module 16 in Fig. 1); fetch circuitry to fetch instructions from memory for execution by the processing circuitry (e.g. instructions fetch from system’s memory for execution by processor); an instruction 
Bybell does not teach the apparatus comprising: responsive to fetching a target instruction from a memory address determined as a target address of an instruction flow changing instruction, to prevent operation of the fetched target instruction unless the fetched target instruction is at least one specific type of instruction.
Hu teaches/suggests an apparatus comprising: responsive to fetching a target instruction from a memory address determined as a target address of an instruction flow changing instruction, to prevent operation of the fetched target instruction unless the fetched target instruction is at least one specific type of instruction ([0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; and [0153]-[0154]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Hu’s restrictive operation into Bybell’s apparatus for the benefit of mitigating the security vulnerabilities introduced by indirect branch instructions (Hu, [0025]-[0026]) to obtain the invention as specified in claim 1.

Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein, irrespective of the memory address from which the target instruction is fetched, the cache control circuitry is arranged to prevent allocation of the fetched target instruction into the instruction cache storage unless the fetched target instruction is said at least one specific type of instruction (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as the indirect branch instruction is allowed if the target instruction is the correct type.

As per claim 3, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein the processing circuitry is arranged to execute software that is configured to use said at least one specific type of instruction at each memory address that is a legitimate target address of an instruction flow changing instruction (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 4, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 5, Bybell and Hu teach/suggest all the claimed features of claim 4 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein the processing circuitry is arranged to process the dummy instruction by performing a no operation (no-op) (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious to one of ordinary skilled in the art to use no-op instruction in association with branch/jump instruction (Dahan et al. (US Pub.: 2003/0140244): [0096]).

As per claim 6, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein when the target address is derived from data obtained through mis-speculated execution of a load instruction, the cache control circuitry will prevent allocation of the fetched target instruction into the instruction cache whenever the fetched target instruction is other than said at least one specific type of instruction, thereby inhibiting Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as the indirect branch instruction is allowed if the target instruction is the correct type, wherein the mis-speculated execution of the load instruction is obvious/well-known in the art(e.g. Moshovos et al. (US Patent 6,658,554): col. 4, l. 58 to col. 5, l. 13).

As per claim 7, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein when the target address is obtained from a misprediction by branch prediction circuitry, the cache control circuitry will prevent allocation of the fetched target instruction into the instruction cache whenever the fetched target instruction is other than said at least one specific type of instruction, thereby inhibiting performance of a cache timing side-channel attack being performed with respect to the instruction cache storage (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as the indirect branch instruction is allowed if the target instruction is the correct type, wherein the misprediction by the Bowen (US Pub.: 2002/0069375): [0124]-[0125]).

As per claim 8, Bybell and Hu teach/suggest all the claimed features of claim 7 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein the misprediction is caused by a branch target injection attack (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as the indirect branch instruction is allowed if the target instruction is the correct type, wherein misprediction is obvious/well-known in the art (e.g. Bowen (US Pub.: 2002/0069375): [0124]-[0125]).

As per claim 9, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein said instruction flow changing instruction is a branch instruction (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]).

As per claim 10, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein the instruction cache storage is a cache storage used solely to cache instructions (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, 

As per claim 11, Bybell and Hu teach/suggest all the claimed features of claim 1 above, where Bybell and Hu further teach/suggest the apparatus comprising wherein the instruction cache storage is a cache storage used to store both instructions, and data values operated on by the processing circuitry when executing the instructions (Bybell Fig. 1-2; [0004]; [0012]; [0020]-[0026]; [0036]-[0042]; [0048]-[0057]; and Hu, [0020]-[0021]; [0123]-[0129]; [0132]-[0133]; [0135]; [0139]; [0144]; [0153]-[0154]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claims 12-13, claims 12-13 are rejected in accordance to the same rational and reasoning as the above rejection of claim 1.


II. PERTINENT PRIOR ART NOT RELIED UPON
Bowen (US Pub.: 2002/0069375)
Dahan et al. (US Pub.: 2003/0140244)
Moshovos et al. (US Patent 6,658,554)

III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-13 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 13, 2021